Citation Nr: 1106426	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-33 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the Veteran filed a timely notice of disagreement (NOD) 
to the October 2006 rating decision that denied service 
connection for hypogonadotropic male hypogonadism, claimed as 
testosterone deficiency.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1977 to August 1977. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an April 2009 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for hypogonadotropic male hypogonadism, claimed 
as testosterone deficiency has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  On October 27, 2006, the Veteran was sent notice of the RO's 
decision to deny service connection for hypogonadotropic male 
hypogonadism, claimed as testosterone deficiency; that notice 
letter advised the Veteran of his appellate rights.

2.  The Veteran did not file a timely notice of disagreement 
(NOD) within the one-year time period (from October 27, 2006 to 
October 27, 2007) following notification of the October 2006 
rating decision.


CONCLUSION OF LAW

The Veteran did not file a timely NOD in response to the October 
2006 rating decision that denied service connection for 
hypogonadotropic male hypogonadism, claimed as testosterone 
deficiency.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.25, 
20.200, 20.201, 20.302; 20.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.

Governing law and regulations provide that VA is not required to 
provide assistance to a claimant if no reasonable possibility 
exists that such assistance would aid in substantiating the claim 
(i.e., there can be no entitlement to the benefit as a matter of 
law).  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The 
United States Court of Appeals for Veterans Claims (Court) has 
further held that VCAA does not apply where the law, and not the 
evidence, is dispositive of the claim.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  As will be discussed below in greater 
detail, the law is dispositive of the issue of whether a timely 
notice of disagreement was filed in response to an October 2006 
rating decision that denied service connection for 
hypogonadotropic male hypogonadism, claimed as testosterone 
deficiency, and the VCAA does not apply.

II.  Timeliness of NOD

Pursuant to 38 U.S.C.A. § 7105(a) (West 2002), a request for 
appellate review by the Board of a decision by the RO is 
initiated by a notice of disagreement (NOD) and completed by a 
substantive appeal after a statement of the case has been 
furnished.  See also 38 C.F.R. § 20.200 (2010).

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a notice of 
disagreement with a determination by the RO within one year from 
the date that the RO mailed the notice of the determination. 38 
U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302 (2010).  The date of 
mailing of the letter of notification will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 C.F.R. § 20.302(a) 
(2010).

An NOD must express disagreement with a determination of the 
agency of original jurisdiction and express a desire to contest 
the result.  38 C.F.R. § 20.201 (2010). While special wording is 
not required, the NOD must be in terms that can reasonably be 
construed as disagreement with the determination and a desire for 
appellate review.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.201 (2010); see also Gallegos v. Principi, 283 F.3d 1309 (Fed. 
Cir. 2002).

Pursuant to 38 C.F.R. § 3.109 (2010), time limits for filing may 
be extended in some cases on a showing of 'good cause.'  
Specifically, 38 C.F.R. § 3.109(b) requires that, where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not have 
been taken during the original time period and could not have 
been taken sooner than it was.  There is no legal entitlement to 
an extension of time; rather, 38 C.F.R. § 3.109(b) commits the 
decision to the sole discretion of VA. Corry v. Derwinski, 3 Vet. 
App. 231, 235 (1992).

In this case, the RO denied service connection for 
hypogonadotropic male hypogonadism, claimed as testosterone 
deficiency, in an October 2006 rating decision.  The Veteran 
received notification of this decision on October 27, 2006. 
Accordingly, he had one year from October 27, 2006, to submit a 
NOD in order to appeal the decision.  The letter specifically 
notified him that he had one year from the date of the letter to 
appeal the decision.  Further, the October 2006 notice letter 
provided him with a VA Form 4107, which advised him of his right 
to appeal the decision.  
 
The RO received no communications from the Veteran between 
October 27, 2006 and October 27, 2007, expressing disagreement 
with the October 2006 rating decision that could be reasonably be 
construed as an NOD.  Indeed, no communication was received from 
the Veteran until January 2009.  The Veteran does not argue the 
contrary.


With respect to the correspondence received in January 2009, the 
Veteran clearly filed a NOD with the October 2006 rating 
decision.  He acknowledges that his NOD was not timely but 
alleges that he did not file a NOD within one year of the October 
2006 rating decision because he never received the October 2006 
rating decision or attached letter.  See January 2009 statement.  
Thus, he reasons that he should not be penalized for failing to 
submit a timely notice of disagreement and the untimely of his 
NOD should be waived.  See June 2009 Congressional Inquiry. 

In this regard, the Board notes that there is a presumption of 
regularity of government process that can only be rebutted by 
clear evidence to the contrary. Ashley v. Derwinski, 2 Vet. App. 
62 (1992).  Notification for VA purposes is a written notice sent 
to the claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2010).  Here, there is no such clear evidence to rebut the 
presumption of notification in this case.  The record does not 
reflect that the October 2006 rating decision was returned as 
'unclaimed' or returned as undeliverable.  There is also not 
evidence of a change of address prior to the issuance of the 
October 2006 rating decision.   Further, and of significant 
import, the address listed on the cover letter of the October 
2006 rating decision notification letter matches the address 
provided by the Veteran to his Congressman in June 2009.  It is 
also the same address that the RO presently uses in its 
correspondence with the Veteran, which the Veteran has 
consistently responded to.  Put another way, the evidence 
establishes that the Veteran has maintained the same mailing 
address since 2006.  

The Board acknowledges the Veteran's assertion that he did not 
receive the October 2006 rating decision.  However, such a claim 
is insufficient to rebut the presumption of regularity where 
there is no indication that a notice was returned as 
undeliverable.  YT v. Brown, 9 Vet. App. 195 (1996); Mason v. 
Brown, 8 Vet. App. 44 (1995) (citing Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994)).  Moreover, it appears that a copy of the 
October 2006 rating decision was faxed to the Veteran's 
Congressman in September 2007. 

The Board is sympathetic to the Veteran's arguments but, 
unfortunately, is unable to provide a legal remedy.  See Owings 
v. Brown, 8 Vet. App. 17, 23 (1995) (quoting Kelly v. Derwinski, 
3 Vet. App. 171, 172 (1992) ('This Court must interpret the law 
as it exists, and cannot 'extend . . . benefits out of sympathy 
for a particular [claimant].'')).  Because the Veteran's NOD was 
not received within the one-year time period following the 
issuance of the October 2006 rating decision, it was untimely.  
As a consequence, his claim fails because of absence of legal 
merit or lack of entitlement under the law, and the claim must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

The Veteran did not file a timely notice of disagreement to the 
October 2006 rating decision that denied service connection for 
hypogonadotropic male hypogonadism, claimed as testosterone 
deficiency.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


